Title: To Thomas Jefferson from William Tatham, 26 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir
                     
                            Lynhaven 26th. July 1807. 2. O. Clock.—
                        
                        Last night I dispatched my Whale Boats, with six trusty oars, to Cape Charles, &
                            Smith’s Island; or as far to Sea as prudence requires, in order to observe the movements of the Ships gone out. At ¼ past
                            six (leaving me at the Inlet at 5 OClock) last evening, they were as far as I could well discover them with the
                            Tellescope, towards Cape Charles; and, I doubt not, would make a safe port on the Eastern Shore by dark. They have 2 good
                            Eastern Shore Pilots on board; one of them born there; and, I hope we shall be able to analyze all which the British
                            attain there, by the daily excursions of their Tenders. I will not be so sanguine as to say we shall be able to
                            discriminate our friends from our enemies; because, experience has convinced me that even Italy &c, & all
                            peninsulated countries, are subject to the reigning power de facto: Thus we should always distrust such unfortunate
                            districts, considering them at best, an auxiliary to success. I swam my Horse over the Inlet last night; &, today, I have been in the Lanthern of the Light House at Cape Henry:—I
                            have seen two Ships (supposed to be the Leopard & Melampus), following their tender in towards the Light House; & the
                            tender setting all possible Sail, to get into this Bay.—It is probable they will be up with the Triumph this afternoon. I
                            say the Triumph, because I am told so, & I count 74 Guns on board her; but my eye sight decieves me if the Ship I
                            formerly believed to be (& called) the Triumph is not metamorphised.—I dare not assert any thing, because I am not sure; but I am suspicious that they have changed some of their ships in the night, for deceptions
                            sake.—I wish we had regular officers: for, I fear the Militia will all die of the Kick kicksey, with sleeping in the sun, & some of the volunteer horse may suffer a worce derangement, through the
                            effect of an habitual & arragant vanity, which (like the devils Hog) produces more noise than veal.—
                        I hold myself responsible that me & mine shall be vigilant; & that you have as much, & as regular,
                            information as truth & facts will enable us to communicate.—
                  I have the honor to be, Sir Yr. St.
                        
                            Wm Tatham
                     
                        
                    